EXHIBIT 99.1 ANNUAL INFORMATION FORM TASMAN METALS LTD. Strategic Metals Strategic Locations ANNUAL INFORMATION FORM for the financial year ended August31, 2010 (unless otherwise noted) Dated:June27, 2011 TABLE OF CONTENTS Page PRELIMINARY NOTES i Documents Incorporated by Reference i Date of Information i Forward Looking Statements i Mineral Resources and Reserves iii Currency and Exchange Rates iii Metric Equivalents iv GLOSSARY OF MINING TERMS iv CORPORATE STRUCTURE 1 Name, Address and Incorporation 1 Intercorporate Relationships 1 GENERAL DEVELOPMENT OF THE BUSINESS 1 General 1 Three-year History 2 Recent Activities 5 DESCRIPTION OF THE BUSINESS OF THE COMPANY 6 General 6 Forecasted Consumption Growth 7 Green Technology and Key High-Tech Applications 7 Rare Earth Common Commercial Uses and Pricing 8 Average monthly pricing of select rare earth oxides: 2010-Jan 2011 (US$ / kg) 10 Employees 10 Environmental Protection 11 Foreign Operations 11 Swedish Mining Laws and Regulations 11 Bankruptcy and Similar Procedures 14 Social or Environmental Policies 14 Mineral Projects 16 Risk Factors 16 Risks Related to the Business of the Company 19 Risks Related to the Common Shares 20 DIVIDENDS 21 DESCRIPTION OF CAPITAL STRUCTURE 21 Options to Purchase Common Shares 21 Share Purchase Warrants 22 Other Securities 22 MARKET FOR SECURITIES 22 Trading Price and Volume 22 Prior Sales ESCROWED SECURITIES 22 DIRECTORS AND EXECUTIVE OFFICERS 22 Name, Occupation, Residence and Security Holdings 22 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 23 Conflicts of Interest 24 AUDIT COMMITTEE 25 The Audit Committee’s Charter 25 Composition of the Audit Committee 25 -i- Page Relevant Education and Experience 25 Audit Committee Oversight 25 Reliance on Certain Exemptions 25 Pre-Approval Policies and Procedures 26 External Auditor Service Fees (By Category) 26 LEGAL PROCEEDINGS 26 Regulatory Actions 26 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 26 TRANSFER AGENT AND REGISTRAR 26 MATERIAL CONTRACTS 26 INTERESTS OF EXPERTS 27 Names of Experts 27 Interests of Experts 27 ADDITIONAL INFORMATION 27 SCHEDULE “A” – AUDIT COMMITTEE CHARTER -ii- PRELIMINARY NOTES All financial information in this Annual Information Form (“AIF”) of Tasman Metals Ltd. (the “Company” or “Tasman”) is prepared in accordance with Canadian generally accepted accounting principles. In this AIF, unless the context otherwise requires, the terms the “Company” or “Tasman” refer to Tasman Metals Ltd. together with its subsidiary. All technical information in this AIF not derived from the Sautusvaara and Vieto Technical Report or the Norra Kärr Technical Report (each as defined herein) has been revised by Mark Saxon, President and Chief Executive Officer of the Company, a member of the Australasian Institute of Mining and Metallurgy and Australian Institute of Geoscientists and a Qualified Person (as defined herein). Documents Incorporated by Reference Incorporated by reference into this AIF are the following documents: (a) The consolidated financial statements of the Company for the years ended August31, 2010 and August31, 2009; (b) The unaudited consolidated financial statements of the Company for the six month period ended February28, 2011; (c) The management discussion and analysis of the Company for the six month period ended February28, 2011; (d) The management discussion and analysis of the Company for the year ended August31, 2010; (e) The technical report titled “Technical Report for Seven Mineral Exploration Claims in Northern Sweden including Calculation of Current Mineral Resource Estimates for the Sautusvaara and Vieto Iron Properties” dated May1, 2009 (the “Sautusvaara and Vieto Technical Report”) prepared by Geoffrey Charles Reed, BAppSc, MAusIMM of Reed Leyton Consulting (“Reed Leyton”); and (f) The technical report titled “NI43-101 Technical Report, Norra Kärr REE – Zirconium Deposit, Gränna, Sweden” dated January20, 2011 (the “Norra Kärr Technical Report”) prepared by Pincock Allen & Holt (“PAH”). Copies of the above documents may be obtained online at the Company’s profile on SEDAR at www.sedar.com. Date of Information All information in this AIF is as of August31, 2010unless otherwise indicated. Forward Looking Statements This AIF contains “forward-looking statements” and information within the meaning of Canadian securities laws relating to the Company that are based on the beliefs and estimates of management as well as assumptions made by and information currently available to the Company.Such forward-looking statements and information include, but are not limited to statements concerning: · the Company’s plan for its mineral properties; · the future price of rare earth elements, iron ore or other minerals; · the estimation of mineral reserves and mineral resources; -ii- · estimates of the time and amount of future rare earth element and iron ore production for specific operations; · estimated future exploration expenditures and other expenses for specific operations; · permitting time lines; · requirements for additional capital; · litigation risks; · currency fluctuations; and · environmental risks and reclamation costs. When used in this AIF, any statements that express or involve discussions with respect to predictions, beliefs, plans, projections, objectives, assumptions or future events of performance (often but not always using words or phrases such as “anticipate”, “believe”, “estimate”, “expect”, “intend”, “plan”, “strategy”, “goals”, “objectives”, “project”, “potential” or variations thereof or stating that certain actions, events, or results “may”, “could”, “would”, “might” or “will” be taken, occur, or be achieved, or the negative of any of these terms and similar expressions), as they relate to the Company or management, are intended to identify forward-looking statements and information. Such statements reflect the Company’s current views with respect to future events and are subject to certain known and unknown risks, uncertainties and assumptions.Many factors could cause actual results, performance, or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements and information, including, among others: · risks relating to the Company’s ability to finance the exploration and development of its mineral properties; · risks relating to the Company’s exploration and development of its mineral properties and business activities; · risks and uncertainties relating to the interpretation of exploration results, geology, grade and continuity of the Company’s mineral deposits; · risks related to title to the Company’s mineral properties; · risks related to mining operations in Sweden, Finland and Norway; · commodity price fluctuations; · currency fluctuations; · risks related to governmental regulations, including environmental regulations and possible changes thereto; · risks related to possible reclamation activities on the Company’s properties; · the Company’s ability to attract and retain qualified management and the Company’s dependence upon such management in the development of its mineral properties and potential conflicts of interest involving such management; · increased competition in the exploration industry; and · the Company’s lack of cash flow, history of losses and expectation of future losses. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein.This list is not exhaustive of the factors that may affect any of the Company’s forward-looking statements and information.Forward-looking statements are statements about the future and are inherently uncertain, and actual achievements of the Company or other future events or conditions may differ materially from those reflected in the forward-looking statements and information due to a variety of risks, uncertainties and other factors, including without limitation, those referred to in this document under the heading “Risk Factors” and elsewhere.The Company’s forward-looking statements and information are based on the reasonable beliefs, expectations and opinions of management on the date the statements -iii- are made, and the Company does not assume any obligation to update forward-looking statements and information if circumstances or management’s beliefs, expectations or opinions should change. For the reasons set forth above, investors should not attribute undue certainty to or place undue reliance on forward-looking statements and information. Readers are encouraged to consult the Company’s public filings at www.sedar.com and the Company’s regulatory disclosure on its website www.tasmanmetals.comfor further, more detailed information concerning these matters. Mineral Resources and Reserves In this AIF and the documents incorporated by reference herein, the definitions of “mineral resources” are those used by the Canadian securities administrators and conform to the definitions utilized by CIM in the “CIM Standards on Mineral Resources and Reserves – Definitions and Guidelines” adopted on August20, 2000 and amended December11, 2005. The standards employed in estimating the mineral resources referenced in this AIF differ significantly from the requirements of the United States Securities and Exchange Commission (the “SEC”) and the resource information reported may not be comparable to similar information reported by United States companies.The term “resources” does not equate to “reserves” and normally may not be included in documents filed with the SEC.“Resources” are sometimes referred to as “mineralization” or “mineral deposits.”While the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are recognized and required by Canadian regulations, they are not defined terms under standards in the United States and normally are not permitted to be used in reports and registration statements filed with the SEC.As such, information contained in this AIF and the documents incorporated by reference herein concerning descriptions of mineralization and resources under Canadian standards may not be comparable to similar information made public by United States companies in SEC filings. Currency and Exchange Rates Unless otherwise indicated herein, references to “$” or “dollars” in this AIF are to Canadian dollars, references to “US$” or “U.S. dollars” are to United States dollars, references to “$AU” are to Australian dollars and references to “SEK” are to Swedish Krona. The following tables set forth: · the rates of exchange on years ended December 31, in effect at the end of each of the periods indicated; · the average exchange rates in effect on the last business day of each month during such periods; and · the high and low exchange rate during such periods; in each case in the table below based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into United States dollars: Rate at end of period Average rate during period High for period Low for period in each case in the table below based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into Australian dollars: -iv- Rate at end of period Average rate during period High for period Low for period and in each case in the table below based on the noon rate of exchange as reported by the Bank of Canada for conversion of Canadian dollars into Swedish Krona: Rate at end of period Average rate during period High for period Low for period Metric Equivalents For ease of reference, the following factors for converting imperial measurements into metric equivalents are provided: To convert from imperial To metric Multiply by Acres Hectares Feet Metres Miles Kilometres Tons Tonnes Ounces (troy)/ton Grams/Tonne GLOSSARY OF MINING TERMS The following are abbreviations and definitions of terms used in the mining industry and in this AIF: “Ce” cerium “CIM” Canadian Institute of Mining, Metallurgy and Petroleum “Hf” hafnium “HREE” heavy rare earth element “HREO” heavy rare earth oxide “indicated mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape and physical characteristics, can be estimated with a level of confidence sufficient to allow the appropriate application of technical and economic parameters, to support mine planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough for geological and grade continuity to be reasonably assumed (This definition is set out in the CIM Definition of Standards on Mineral -v- Resources and Mineral Reserves.) “inferred mineral resource” is that part of a mineral resource for which quantity and grade or quality can be estimated on the basis of geological evidence and limited sampling and reasonably assumed, but not verified, geological and grade continuity.The estimate is based on limited information and sampling gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “km” kilometre or kilometres “La” lanthanum “m” metre or metres “measured mineral resource” is that part of a mineral resource for which quantity, grade or quality, densities, shape, physical characteristics are so well established that they can be estimated with confidence sufficient to allow the appropriate application of technical and economic parameters, to support production planning and evaluation of the economic viability of the deposit. The estimate is based on detailed and reliable exploration, sampling and testing information gathered through appropriate techniques from locations such as outcrops, trenches, pits, workings and drill holes that are spaced closely enough to confirm both geological and grade continuity (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “metallurgy” the science and art of extraction of metals from their ores and preparing them for use “mineral deposit” an identified in-situ mineral occurrence from which valuable or useful minerals may be recovered.Mineral deposit estimates are not precise calculations, being dependent on the interpretation of limited information on the location, shape and continuity of the occurrence of mineralization and on the available sampling results “mineralization” the process by which minerals are introduced and concentrated within a host rock, and the product of this process “mineral reserve” the economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting that economic extraction can be justified.A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined.Mineral reserves are sub-divided in order of increasing confidence into probable mineral reserves and proven mineral reserves (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “mineral resource” a concentration or occurrence of diamonds, natural solid inorganic material, or fossilized organic material including base and precious metals, coal, diamonds or industrial minerals in or on the earth’s crust in such form and quantity and of such grade or quality that it has -vi- reasonable prospects for economic extraction.The location, quantity, grade, geological characteristics and continuity of a mineral resource are known, estimated or interpreted from specific geological evidence and knowledge (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “Nb” niobium “Nd” neodymium “NSR” net smelter return royalty “NI 43-101” National Instrument 43-101, Standards of Disclosure for Mineral Projects, of the Canadian Securities Administrators “Pb” lead “Pr” praseodymium “probable mineral reserve” the economically mineable part of an indicated and, in some circumstances, a measured mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “proven mineral reserve” that economically mineable part of a measured mineral resource demonstrated by at least a preliminary feasibility study.This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified (This definition is set out in the CIM Definition of Standards on Mineral Resources and Mineral Reserves.) “Qualified Person” under NI 43-101, an individual: (a) who is an engineer or geoscientist with at least five years experience in mineral exploration, mine development or operation or mineral project assessment, or any combination of these; (b) with experience relevant to the subject matter of the mineral project and the technical report; and (c) is a member in good standing of a professional association that, among other things, is self-regulatory, has been given authority by statute, admits members based on their qualifications and experience, requires compliance with professional standards of competence and ethics and has disciplinary powers to suspend or expel a member “REE” rare earth elements, including the lanthanide series of elements plus yttrium and scandium “REO” the oxides of the rare earth elements, which is an industry standard method of presenting REE assay data “Sm” samarium “technical report” a report prepared and filed in accordance with NI 43-101 and Form 43-101F1 Technical Report that does not omit any material scientific and -vii- technical information in respect of the subject property as of the date of the filing of the report “TREO” total rare earth oxide “Zr” zirconium “ZrO2” zirconium oxide CORPORATE STRUCTURE Name, Address and Incorporation Pursuant to an amalgamation agreement dated June30, 2009 (the “Amalgamation Agreement”) on October22, 2009, Tasman, a private company, amalgamated with Ausex Capital Corp. (“Ausex”) and Lumex Capital Corp. (“Lumex”), both TSX Venture Exchange (“TSXV”) listed companies, in accordance with the provisions of the Business Corporations Act (the “BCBCA”), as one company under the name Tasman Metals Ltd. (the “Amalgamation”). Ausex was incorporated pursuant to the provisions of the BCBCA on August31, 2007, Lumex was incorporated pursuant to the provisions of the BCBCA on January9, 2007 and Tasman was incorporated pursuant to the provisions of the BCBCA on August27, 2007. The head office and registered and records office of Tasman is 1305-1090 West Georgia Street, Vancouver, British Columbia, V6E3V7. Intercorporate Relationships TasMet AB, incorporated pursuant to the laws of Sweden, is the Company’s only subsidiary.The Company owns 100% of TasMet AB.TasMet AB has an administrative office in Boden, Sweden. See “General Development of the Business – General” and “Description of the Business of the Company – Three Year History.” GENERAL DEVELOPMENT OF THE BUSINESS General The Company is a junior resource company engaged in the acquisition and exploration of unproven REE and holds interests in iron ore properties in Scandinavia. Lumex completed its initial public offering on June7, 2007.Ausex completed its initial public offering on January25, 2008.Prior to the completion of the Amalgamation of Tasman, Ausex was a Capital Pool Company as such term is defined in TSXV Policy 2.4 – Capital Pool Companies (“CPC”) with no tangible assets, Lumex was a CPC with no tangible assets and Tasman was a private company, at arm’s length to Ausex and Lumex, with its material assets being iron ore deposits in Sweden.The Amalgamation of Tasman, Ausex and Lumex served as the “qualifying transaction” for both Ausex and Lumex under the policies of the TSXV (the “Qualifying Transaction”). The Company’s principal asset is the 100% owned Norra Kärr REE-Zirconium (“Zr”) project in Sweden (the “Norra Kärr project”).The Norra Kärr project is located in southern Sweden, 300km southwest of the capital Stockholm and lies in mixed farming and forestry land.See “Description of the Business of the Company – Mineral Projects, Norra Kärr Project, Sweden”. Tasman’s common shares are listed on the TSXV and trade under the symbol of “TSM”.Tasman is a Tier 1 issuer on the TSXV.On May 24, 2011, the Company’s registration statement on Form 40-F, filed with the United States Securities and Exchange Commission, became effective. See “Description of the Business”. -2- Three-year History Year ended August 31, 2008 The Company did not exist in the year ended August 31, 2008. Year ended August 31, 2009 On May21, 2009, Ausex and Lumex announced that they had entered into a letter agreement dated May15, 2009 (the “Letter Agreement”), whereby Ausex and Lumex agreed to combine their respective assets with Tasman.Under the terms of the Letter Agreement, Ausex and Lumex proposed to acquire all of the issued and outstanding common shares of Tasman in consideration for the issuance of 10,500,000 fully-paid common shares of the corporation formed as a result of the proposed Amalgamation (the “Resulting Issuer”) and repayment of debt of up to a maximum of $70,000.Upon completion of the Amalgamation, Ausex shareholders were to collectively receive 7,150,000 common shares in the Resulting Issuer based on an exchange ratio of one common share of the Resulting Issuer for each common share held in the capital of Ausex; Lumex shareholders were to collectively receive 5,046,402common shares in the Resulting Issuer based on an exchange ratio of 1.0806 common shares (based on cash-asset backing) of the Resulting Issuer for each common share held in the capital of Lumex; and Tasman shareholders were to collectively receive 10,500,000common shares of the Resulting Issuer based on an exchange ratio of one common share of the Resulting Issuer for each common share held in the capital of Tasman.The transaction was to serve as the Qualifying Transaction for both Ausex and Lumex under the policies of the TSXV.Subsequently, on July6, 2009, Ausex and Lumex announced that they signed the formal Amalgamation Agreement dated June30, 2009 with Tasman on the same terms as the Letter Agreement.The Amalgamation was approved by the shareholders of Ausex and Lumex at meetings held on September8, 2009 and became effective on October22, 2009.On completion of the Amalgamation, Lumex, Ausex and Tasman amalgamated to form one company under the name Tasman, and Ausex and Lumex ceased to be reporting issuers in British Columbia and Alberta. Also on May21, 2009, Ausex and Lumex issued a press release describing the Sautusvaara and Vieto Technical Report commissioned by Ausex regarding seven mineral exploration sites at the Sautusvaara and Vieto iron properties, held by Tasman. Year ended August 31, 2010 On September10, 2009, Ausex and Lumex announced that Tasman had applied for three exploration claims totalling 4,446 hectares in Sweden, three claim reservations totalling 2,633 hectares in Finland and one claim of 30hectares in Norway.One such project for which an application was made at that time was the Norra Kärr project. On October29, 2009, Tasman obtained conditional acceptance for its Qualifying Transaction, being the Amalgamation in accordance with TSXV requirements and received final acceptance to begin trading on the TSXV with Tier2 status on November3, 2009. On the same date, Tasman announced that, in conjunction with its Qualifying Transaction, it completed two non-brokered financings, the first being a private placement of 6,000,000 common shares at $0.10 per common share and the second being a non-brokered private placement of 7,000,000 units at a price of $0.25 per unit, with each unit consisting of one common share and one share purchase warrant (a “2009 Warrant”).Each 2009 Warrant was exercisable for two years to purchase a further common share of Tasman at an exercise price of $0.40 per common share during the first year and $0.50 per common share during the second year.These financings combined raised proceeds to the Company of $2,350,000 less transaction costs, including cash finder’s fees.In connection with the private placements the Company also issued 452,000 common share purchase warrants exercisable for two years at $0.10 as a finder’s fee and 566,000 compensation options, each compensation option exercisable at $0.25 for a period of two years to acquire a further common share and share purchase warrant having the same terms as the 2009 Warrants.The proceeds of the private placements were used for exploration expenditures on the Company’s mineral projects and general working capital. -3- On November 16, 2009, Tasman announced that it was preparing to drill at the Nora Kärr project.It was also disclosed that an independent qualified geologist had been engaged to visit and complete a National Instrument43-101 – Standards for Disclosure of Mineral Projects (“NI43-101”) compliant technical report on the Norra Kärr project (the “2009 Norra Kärr Report”). On December3, 2009, Tasman announced that the 2009 Norra Kärr Report had been received.Based on the results of the 2009 Norra Kärr Report, Tasman disclosed that it would focus its exploration efforts on the Norra Kärr project.On December10, 2009, Tasman announced that it had received approval from Swedish land management authorities to drill at the Norra Kärr project.On December16, 2009, Tasman announced that, further to its previous announcement, drilling at the Norra Kärr project was underway as of December16, 2009. On March 8, 2010, Tasman announced that it had arranged a non-brokered private placement for up to 5,000,000 units, at a price of $0.60 per unit, to raise gross proceeds of up to $3,000,000.Each unit to consist of one common share and one-half of one share purchase warrant (a “March 2010 Warrant”).Each whole March 2010 Warrant was exercisable to purchase an additional common share for a period of two years at a price of $0.80 per common share during the first year and $1.00 per common share during the second year.The private placement closed on March29, 2010.In connection with the private placement, the Company paid a cash fee of $126,105 and issued 210,175warrants having the same terms as the March 2010 Warrants as a finder’s fee.The proceeds of the private placement were used for exploration on the Company’s REE properties and for general working purposes. On March31, 2010, Tasman announced that it was expanding its drilling program at the Norra Kärr project.Following the success of the first 5 drill holes, the original 15 hole drilling program was expanded to a 26-hole drilling program. Effective April6, 2010, Tasman common shares were listed on the Frankfurt Stock Exchange under the trading symbol “T61”. On March23, 2010, Tasman signed a binding option and joint venture agreement to acquire a 90% interest in the Bastnäs REE project in south central Sweden.The project vendor was an arm’s-length Swedish geological consulting group who would provide future technical assistance to Tasman (the “Vendor”).For Tasman to acquire and maintain its option to earn a 90% joint venture interest in the Bastnäs property, the Company was required to pay the Vendor a total of SEK1,365,000 (approximately $140,000) over a period of 5 years including SEK260,000 (approximately $37,000) in the first year.The remaining 10% of the Bastnäs project could be exchanged for a 2% net smelter return royalty (“NSR”) on production from the Bastnäs property, should the Vendor choose not to be a contributing partner once Tasman achieved its 90% ownership.This NSR could be purchased by Tasman for SEK6,500,000 (approximately $902,000).Subsequent to February28, 2011, the Company made a decision to terminate the Bastnäs option agreement. On April26, 2010, Tasman announced that it had staked the Otanmäki REE project in central Finland and acquired a 100% interest in 3 adjoining claim reservations, Otanmäki 1, 2, and 3, which total 2626 hectares and lie in a historic mining district 450km north of Helsinki (the “Otanmäki project”). On May16, 2010, Tasman negotiated a joint venture with Scandinavian Resources Ltd. (“Scandinavian Resources”) (ASX:SCR) whereby Scandinavian Resources was granted the right to acquire up to a 90% interest in four iron ore claims held by Tasman in the Kiruna district of Sweden (the “Joint Venture”).The Joint Venture covers the Sautusvaara nr 1, Vieto nr 1, Harrejaure nr 1, Laukujarvi nr 3 exploration claims that total 7078 hectares, which lie within the Kiruna iron ore district.The terms of the Joint Venture were as follows: · Scandinavian Resources issued to Tasman 588,236 fully paid ordinary shares and paid to Tasman the sum of AU$33,333; · Within 10business days of the renewal of claim Sautusvaara nr 1, Scandinavian Resources agreed to issue to Tasman fully-paid ordinary shares having a value of AU$50,000 (which have been issued), pay to Tasman the sum of AU$16,667 and reimburse Tasman for the Mining Inspectorate renewal fees for Sautusvaara nr 1. -4- · Scandinavian Resources is required to spend a minimum of AU$175,000, within 12 months prior to being entitled to withdraw.Should Scandinavian Resources withdraw after meeting the minimum expenditure, it will have no further interest in the claims; · Tasman granted to Scandinavian Resources the exclusive right to earn a 51% interest in the claims by spending AU$750,000 on exploration prior to June 30, 2013; · Scandinavian Resources may earn a further 24% interest in the claims by spending a further $500,000 on exploration prior to June 30, 2014; · Scandinavian Resources may earn a further 15% interest in the claims by sole funding a feasibility study on at least one claim prior to June 30, 2018, including a minimum spend of $100,000 per annum. On July5, 2010, Tasman negotiated a sale and royalty agreement (the “Beowulf Agreement”) with Beowulf Mining plc (AIM:BEM) (“Beowulf”) covering three iron ore claims held by Tasman in Sweden.The Beowulf Agreement ensured exploration continued on these projects, realized immediate value for Tasman through share payments and provided for a royalty should future production take place.The Beowulf Agreement transferred 100% ownership of the Nakerivaara nr 1, Parkijaure nr 1 and Parkijaure nr, two claims that total 1203 hectares, to Beowulf.In consideration for the sale, Tasman received 691,921 ordinary shares in Beowulf (equivalent to approximately $40,000 at the time of transaction).Tasman agreed not to trade such shares for a period of twelve months following their date of issue.In addition, Tasman retained a 1.5% NSR on any future production in the three permit areas.Under the Beowulf Agreement, Beowulf will be responsible for all expenditures on the three claims, including any required statutory payments. On August5, 2010, Tasman announced assay results from the final 6 holes drilled as part of the Phase 2 program completed at the Norra Kärr project.Once again, all 6 holes intersected REE-Zr mineralization, with a maximum mineralized width of 138.0m.Tasman successfully intersected mineralization in all drill holes completed during this first drill program at Norra Kärr. On August31, 2010, Tasman announced the signing of a contract with PAH/Minarco-Mineconsult (both subsidiaries of Runge Ltd.) to complete an independent mineral resource estimation of the Nora Kärr project, the first calculated on the project.On November 30, 2010, Tasman announced that the previously announced NI43-101 compliant independent resource estimate for the Norra Kärr project was completed and recommends that the deposit merits additional drilling, metallurgical research and economic investigation.See “Description of the Business of the Company – Mineral Projects, Norra Kärr Project, Sweden”. Recent Activities On September14, 2010, Tasman announced that it had increased its claim holding at the Otanmäki project in by acquiring a 100% interest in additional claim applications and claim reservation applications, such that the Otanmäki project then totalled 10,954 hectares in size. On October29, 2010, Tasman announced a non-brokered private placement of up to 5,000,000 units at a price of $1.50 per unit, with each unit consisting of one common share and one-half share purchase warrant (an “October 2010 Warrant”).Each whole October 2010 Warrant was exercisable to acquire one additional common share at a price of $1.85 per share for a period of two years.The first tranche of the private placement closed on November18, 2010 and the Company issued 3,333,334 units for gross proceeds of $5,000,000.A finder’s fee of $193,575 was paid in cash and 129,050 agent warrants were issued having the same terms as the October 2010 Warrants.On November26, 2010, the Company closed the final tranche of the private placement and issued 1,666,666units to one strategic investor, for gross proceeds of $2,500,000.The proceeds from the private placement were used to fund Tasman’s exploration programs and for general working capital. On November16, 2010, Tasman announced that it had begun metallurgical testing on material from the Company’s Norra Kärr project. -5- On December15, 2010, Tasman announced that it had received support and all necessary approvals from the private landowners and government authorities to undertake a third phase of drilling at the Norra Kärr project. On January 19, 2011, Tasman announced that a third phase drill program is now underway at the Norra Kärr project. On January27, 2011, Tasman filed the Norra Kärr Report on SEDAR.The report recommended that the deposit merited additional drilling, metallurgical research and economic investigation.Mineral resources were modeled by PAH applying five different TREO cut-off grades, with a base-case resource estimated using a TREO cut-off of 0.4%.At this cut-off, Norra Kärr hosts an inferred mineral resource of 60.5million tonnes grading 0.54% TREO and 1.72% ZrO2, with 53.7% of the TREO being the higher value HREO. On March24, 2011, Tasman graduated to Tier 1 status on the TSXV. On March25, 2011 the Company filed a registration statement on Form40-F with the United States Securities and Exchange Commission. On April12, 2011, Tasman announced that a first phase drilling program had begun at the Company’s Otanmäki project.The short program was completed with the aim to confirm the quality and extent of mineralization encountered during historic drilling and test a range of new targets identified by deep till and rock chip sampling, and Tasman’s 2010 magnetic/radio metric survey.The samples are currently in the laboratory and the results are pending. On April26, 2011, the Company announced assay results from the first 6 holes drilled as part of the Phase3 program completed at the Norra Kärr project during winter/spring 2011.All 6holes intersected REE-Zr mineralization, with a maximum mineralized width of 160.85m.A highlight of these new results is NKA11032 which lies on infill sectionEF, that intersected 160.85m at 0.62 % TREO, 1.57 % ZrO2, with 47.9% of the TREO being the higher value HREO, being the thickest intersection of HREE on the project to date.Of further note is NKA10028, which intersected the highest ZrO2 values discovered thus far at Norra Kärr.Drill widths quoted approximate the true width of mineralization. Following the encouraging results achieved thus far in the Phase3 drilling program at the Norra Kärr project, on April28, 2011 the Company announced an extension to the program with an additional 11holes for a total of 33drillholes.The Company believes this additional drilling will be used to better define internal boundaries to mineralization, plus deepen holes that were finished in mineralization during the Phase1 and 2 programs completed in 2009/2010.The data from the Phase3 program will contribute to a recalculation of mineral resources at Norra Kärr, with the aim of raising mineral resources from inferred to indicated status, and defining further resources at depth. On May2, 2011, the Company announced assay results from an additional 3holes drilled as part of the Phase3 program.Thickness of REE–Zr mineralization at Norra Kärr has been expanded significantly by this set of drill holes.The highlight is NKA11033 which intersected 221.4m of mineralization at an REE grade 17% higher than the grade of the base case of the current NI43-101 compliant inferred mineral resource.NKA11033 lies on infill sectionEF, 80m west of NKA11032 and intersected 221.4m @ 0.63% TREO, with 47.9% HREO and 1.60% ZrO2. The twenty-second hole (NKA11048) of this expanded Phase3 program is now underway, anticipated to comprise 33holes in total.The objective of this drill program is to infill sections to 100m spacing, test the depth extension of the mineralized intrusion and obtain additional drill core for ongoing metallurgical testing.Drilling is proceeding well with the REE mineralized intrusion having been intersected in all drill holes.The mineralized intrusion has now been drill tested to a maximum down-hole depth of 298.8m in drill hole NKA11040 (assays pending), which ended in the intrusion at the limit of the available drill rods.This hole extended the depth of intrusion approximately 100m below the lower limit of current NI43-101 compliant inferred resource as set out in the Norra Kärr Report. -6- On May4, 2011, the Company announced advancements made in the metallurgical processing research being carried out on REE-Zr mineralization from the Norra Kärr project by SGS Minerals Services (“SGS”).This first stage of metallurgical test work has demonstrated that: · 90% of REE mineralization at Norra Kärr is hosted by zirconosilicates that liberate effectively and have high surface area exposure, making them available for attack by acid; · Greater than 90% of REEs have been recovered from the Norra Kärr mineralization during leach testing, by applying a pre-leach at room temperature, followed by an acid roast and leach. On May26, 2011, the Company announced that its registration statement on Form40-F, filed with the United States Securities and Exchange Commission, became effective on May24, 2011. See also “Description of the Business of the Company”. DESCRIPTION OF THE BUSINESS OF THE COMPANY General The Company is in the mineral acquisition and exploration business.The Company is the 100% owner of 130claims and claim applications for strategic metals, including REE in Sweden, Finland and Norway, and is the owner of various interests in 7 iron ore exploration claims in the Kiruna district of Sweden. Rare Earth Market Overview “Rare earths” is a term commonly used to describe the 15 chemically similar, lanthanide elements which appear together towards the bottom of the Periodic Table.Two other elements, yttrium and scandium, which have similar chemical properties, are often also referred to as “rare earths”.The oxide produced from processing rare earths are collectively referred to as the “rare earth oxides”. -7- Rare earths often do not occur in high enough concentrations in the earth’s crust to make their extraction economic.The oxides that are produced from processing the REE constitute the basic material that can be sold to the market or further processed into metals or alloys.Rare earths are generally characterized as either light rare earths or heavy rare earths and both are found to varying degrees in all known rare earth deposits.Rare earths are typically recovered together from the mining of rare earth bearing deposits and processed before sequential separation into individual REO.Rare earths are typically sold as processed oxides but can be sold as concentrate as well with prices for individual rare earths in pure oxide form varying significantly.It is generally the case that heavy rare earths command a higher price per unit. Rare earths possess certain chemical and physical properties which when synthesized, make them indispensable in a number of industries including many green energy technologies and high-tech applications.They are widely recognized as being among the most valuable and strategically important minerals for the continued development of a modern technological society.Among the unique properties of rare earths are their high thermal and electrical conductivity, magnetism, luminosity, catalytic and optical properties.In several industrial sectors, traditional materials are approaching their technological limits and product development engineers are increasingly turning to new materials, such as rare earths, to maintain the current pace of high-tech advancement within increasingly stringent environmental and energy efficiency guidelines.Current rare earth applications include hybrid and battery powered plug-in vehicles, cellular telephones, personal digital devices including hard drives, wind power turbines, fiber optics and compact fluorescent lighting.Those rare earths used in high-strength magnets (Neodymium, Praseodymium, Dysprosium and Terbium) are in particularly high demand. Forecasted Consumption Growth Application Forecast Consumption (tonnes REO) Rate of Growth (2010 – 2015) Catalysts 3–5% Glass 0% Polishing 8-10% Metal Alloys 8-12% Magnets 10-15% Phosphors 6-10% Ceramics 6-8% Other 6-8% Totals 6-10% Source: Industrial Minerals Company of Australia Pty Ltd. Green Technology and Key High-Tech Applications -8- The rare earths market fundamentals are currently strong, with tight supply and robust demand ensuring continued strong prices.Demand for rare earths is estimated to have grown at approximately 12% per annum in the last part of the decade.The growth has principally been driven by the ever-increasing range of applications utilizing rare earths across consumer electronics, clean energy technologies, high-tech and defence applications, as traditional materials reach their operational performance limits.Roskill Information Services Ltd. and Industrial Minerals Company of Australia Pty Ltd. forecast global consumption growth from an estimated 125,000 tonnes in 2010 to 185,000 tonnes in 2015 representing a 6% to 10% per annum growth rates.Acceleration in demand growth is forecast between 2015 and 2020 with demand estimated at approximately 280,000 tonnes per annum. Rare earth prices vary significantly by element and have increased significantly over the past five years. Rare Earth Common Commercial Uses and Pricing Rare Earth Element Commercial Uses Price (US$/Kg) Scandium Stadium lights n/a Yttrium Lasers Lanthanum Electric car batters Cerium Lens polishes Praseodymium Searchlights, aircraft parts Neodumium High strength magnets Promethium Portable X-ray units n/a Samarium Glass Europium Compact fluorescent bulbs Gadolinium Neutron radiography Terbium High strength magnets Dysprosium High strength magnets Holmium Glass tint n/a Erbium Metal alloys n/a Thulium Lasers n/a Ytterbium Stainless steel n/a Lutetium None n/a Source:Metal Pages Approximately 96% of rare earths production currently takes place in China.Chinese policy with respect to the export of rare earths, more stringent environmental standards, and the closure of small unsafe mining operations in China has had, and is expected to have, a significant impact on the market for rare earths.China’s dominance in the rare earths market and their increasing significance in technological applications has given strategic significance to promising rare earths projects located outside of China. Chinese government policy expected to impact the rare earths market include: · The introduction of a Chinese government-controlled unified pricing system for light rare earths; · The shutting down of small unsafe and illegal mining operations; · A reduction in the number of rare earths mining and processing facilities; · Increasingly tighter rare earths export quotas and the imposition of export tariffs ranging from 15-25%; and · Chinese government is considering the build-up of national strategic rare earths mineral reserves. -9- China has imposed increasingly restrictive export quotas on rare earths year-over-year from 2005 to 2010, as shown in the table below: Year Annual Export Quota (tonnes REO) Total Change in Total Domestic Companies Foreign Companies n/a -5.80% -3.50% -4.50% -11.90% -39.70% Source:Industrial Minerals Company of Australia Pty Ltd. It is believed that China’s increased protectionist stance on the export of rare earths is in order to maintain a long-term domestic supply for domestic manufacturing and force foreign companies to set up and manufacture goods domestically.China’s largest rare earths mine, Bayan Obo, which currently provides 50% of the world’s annual rare earths production as a by-product of iron mining operations, is at capacity and is expected to see declines in rare earths production rates as future ore selection is expected to contain lower grades of rare earths.Several of China’s other rare earths mines present environmental or technical problems as a result of over exploitation or the mining method selected. Historical rare earth pricing has increased significantly in recent years, which is related to the above factors, including estimated demand, expected further constraints to supply, etc. Note: Price per kilogram of 43.5% rare earth oxide in rare earth concentrates from January 2006 to August 2010. Source: Metal Pages -10- Average monthly pricing of select rare earth oxides: 2010-Jan 2011 (US$ / kg) Sweden Tasman holds fourteen claims or claim applications in Sweden considered prospective for REEs.The Norra Kärr project, the principal asset of the Company, is located in southern Sweden.See “Description of the Business of the Company – Mineral Projects, Norra Kärr Project, Sweden”. Finland In Finland, Tasman has seventy-one claim reservation applications totalling 639 km2 and 38claim applications totalling approximately 38 km2.The 100% owned claim applications cover and surround the historic Korsnäs mine operated as a mixed open pit and underground operation from 1959 and closed in 1972 due to falling Pb prices. Norway In Norway, Tasman has been granted seven claims covering 208hectares considered prospective for REEs. Iron Projects Tasman’s iron ore projects are centred on the iron mining centre of Kiruna, 260km from Zulea harbour and 200km from Narvik harbour in Norway.Tasman has completed preliminary exploration of the claims since they were first applied for in 2007. See “General Development of the Business – Three Year History: and “Description of the Business of the Company – Mineral Projects” for further information on the Company’s assets. Employees As at August 31, 2010 the Company had 3 full-time employee and employed 5 part-time contractors. -11- Environmental Protection The current and future operations of Tasman, including development activities on the properties or areas in which it has an interest, are subject to laws and regulations governing exploration, development, tenure, production, taxes, labour standards, occupational health, waste disposal, protection and remediation of the environment, reclamation, site and mine safety, toxic substances and other matters.Environmental protection requirements did not have a material effect on the capital expenditures, and competitive position of Tasman in the financial year ended August31, 2010. Foreign Operations Tasman’s principal exploration and development properties are located in Sweden. A summary of the regulatory regime material to the business of the Company in Sweden is as follows: Swedish Mining Laws and Regulations The following is a summary of Swedish mining laws and regulations as discussed in greater detail in the Sautusvaara and Vieto Technical Report incorporated by reference herein.In addition, rules and regulations pertaining to mining exploration in Sweden are set forth in the “Guide to Mineral Legislation and Regulations in Sweden”, which is available from the offices of the Geological Survey of Sweden (the “SGU”) or on their website at www.sgu.se. The Mining Inspectorate of Sweden (“Bergsstaten”) is the agency responsible for the administration of mineral resources in Sweden.The Bergsstaten provides clear directives for conducting mineral exploration, which are available from the Bergsstaten website (www.bergsstaten.se).The Bergsstaten comes under the authority of the Ministry of Industry, Employment and Communications in Sweden, and reports to, and receives administrative and other support from, the SGU.The director of the Bergsstaten is the Chief Mining Inspector, appointed by the government of Sweden.The functions of the Bergsstaten are to issue permits under the Minerals Act for the exploration and exploitation of mineral deposits and to ensure compliance with the Minerals Act. Principal acts and ordinances of Sweden which govern the exploitation of minerals include: · The Minerals Act. · Minerals Ordinance. · The Act on the Continental Shelf. · The Continental Shelf Ordinance. · The Certain Peat Deposits Act. · The Certain Peat Deposits Ordinance. Approval Process for Mining in Sweden The following stages (and approvals) sets out the process and requirements to be followed in order to proceed from exploration through to final approval of mining in Sweden: Steps Approval Required 1. Exploration permit (undersökningstillstånd) (survey of the bedrock) Mining Inspector -12- Steps
